A0245C (Rev. 11/16) Ai'nended Judgment in a Ci'inu`nal Case

Sheet 2 _ Imprisoninent

{NOTE: ldentify Chariges with Astei'isks(*)}

UNITED STATES DisTRiCT CoURT
Western District of Washington

 

UNITED STATES OF AMERICA
v.

ISMAEL GARCIA SR.

Date of Origirial Judgment: 03/19/2019
(Or Date of Last Amended Judgment)
Reason for Amendment:

I:l Corrcction of Scntcnce on Reniand (18 U.S.C. 3742(&(1 ) and (2))

I:I Reduction ofSentence for Changed Circuinstances (Fed. R. Cii'in. P. 35(b))
I:I CoiTection of Sentence by Scntencing Coun (Fed. R. Cn`m. P. 35(a])

Coi'reclion of Sentence t`ci'Cleiical Mistake {Fed. Ri Criiri. P. 36)

THE DEFENDANT:
pleaded guilty to count(S)

AMENDED JUDGMENT IN A CRIMINAL CASE

2218CR00033]CC-002
48851-08'6

Case Number:
USM Number:
Lee Edmond

 

Der`eiidant`s Attomcy

]j Modit`lcation of Supervi`sion Conditioiis (18 U.S.C. §§ 3563(<;) or 3583(€))
[:[ Modification of linposed Term of Impi'isoninent for Extiacrdinary and
Coinpelling Reasoris (18 U.S`C. § 3582(c){])}

I:I Modification of Imposed Tenn of linprisnmnent for Reti'oactive Amendment(s)
to the Senteiicing Guidelines (lB U.S.C. § 3582(c)(2))
m Dii'ect Motiori to District Couit Pui“suant
|:| 23 u.s.C. § 2255 or [:| is u.s.c. § 3559(¢}(7)
l:] Modification of Restitution Oi'der (lS U.S.C. § 3664)

l, 2, and 3, of the Superseding lnfoi‘mation

 

I:l pleaded nolo contendere to count(s)

 

which was accepted by the court
|:I Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offerise Offense Ended Couiit
31 U.S.C. §§ 5324(a)(3) Structuring Domestic Fiiianci`al Transactions 021l 15/2017 l
and 5324(d)

31 U.S.C. §§ 5324(a)(3) Structuring Domestic Financial Transactions 04/10/2017 2
and 5324(d)

31 U.S.C. §§ 5324(a)(3) Structuring Domestic Financia] Transactions 07/03/2017 3
and 5324(d)

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.
l:l The defendant has been found not guilty on count(s)

|I Count(s) |:] is

 

|:| are dismissed on the motion of the Uriited States.

lt is ordered that the defendant must notify the United States_ attorney for this district within 30 days of any change of name, residence1
or mailing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

 

Assistant Unitcd Siates Attoincy

fl 1 , _` h
fai&7g£_\wm@r@dgmenl_\/ kf\

Wtdi'c of Judge )
e Honorable John C. Coughenour

United States Disti'ict .Tudge

Name ar):; Tiiogiudil/ ?
/ /

 

 

 

A0245C (Rev. l 1,116) Ainended Judgment in a Ci'iininal Case (NOTE: Identif`y Changcs with Astei'isks(*)]
Sheet 2 _ linprisonment

 

Judginent _ Page 2 of'i'

DEFENDANT: ISMAEL GARCIA SR.
CASE NUMBER: 2118CR00033JCC-002

IMPRISONMENT

The defendant is hereby corruiiitted to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Thirty (30) days on Cts. l, 2, and 3, to be served concurrently, for a total term of imprisonment of 30 days.

The court makes the following recommendations to the Bureau of Prisons:

That Ismael Garcia Sr. complete his 30 day term of imprisonment PRlOR 'l`O co-defendant Maria Angelica
Maldonado (Docl<et No. 2:18CR0003JCC-001 / Reg No. 48852-068) commencing her custodial sentence of 36-
months imprisonment

|j The defendant is remanded to the custody of the United States Marshal.

|:| T he defendant shall surrender to the United States Marshal for this district;

 

|:| at l:| a.m. |:| p.m. on
ll as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l before 2 p.m. on

 

|:| as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgmentl
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245C (Rev. l 1/16) Airiended Judginent in a Criininal Case (NOTE.' ldentify Chaiiges with Astei'isks(*))
Sheet 3_: Supervised lz_elease

DEFENDANT: ISMAEL GARCIA SR.
CASE NUMBER: 2:18CR00033JCC-002

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Three (3) years

.Iudginent _ Page 3 of'i'

 

MANDATORY CONDITI()NS

l. You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse (c!ieck yapplicab!e)

4. |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution check rappiicabie)

5. You must cooperate iii the collection of DNA as directed by the probation officer (c/ieck yapplicable)
|:|

You must comply with the requirements of the Sex Offender Registrat_ion and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, _or _any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (checky“app!icabte)

7. [l You must participate in an approved program for domestic violence (check gtepplicabte)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages.

A0245C (Rev. l 1/16) Ainended Judginent in a Criininal Case (NOTE: ldentify Changes with Asterisks(*))
Sheet 3A j Supeiyised Release

Judgiriei'it _ Page 4 of 7

DEFENDANT: ISMAEL GARCIA SR.
CASE NUMBER: 2:18CR00033JCC-002

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from irnfprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officcr, and you must report to the probation officer as instructedl

3. You rnu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to chan e where ou live or anything about your
living an~angements such as the peo le you live with), you must notify the pro ation of icer at least 10 days before the
change If notifying t e probation of icer iri advance is not ossible due to unanticipated circumstances you must notify
the probation officer within 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any tiin_e at your home or elsewhere and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7, You must work full time (at least 30 hours per week) at a lawful type of eniployment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
(such as our position or your j ob res onsibilities), you must notify the probation officer at least 10 days before the
change ff notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is_ engaged in criminal activity lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

10. You must not cwn, possess, or have access to a firearm, ammunition, destructive device,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court

12. lf the probation officer determines that you pose a risk to another person {includingl an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

LJ`i

U.S. Probation Office Use Only

A U.S. probation officer has instiuctcd.rne on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions Foi' further information regarding these conditions, see Overvi'ew ofProbai‘i`on
and Siipcrvised Relecise Condi'lions, available at www.uscourts.gov.

Defendant’s Signature Datc

 

A0245C [Rev. 11/16) Ainended Judginent iii a C‘riminal Case (NOTE; ldenti't`y Changes with Asterisks(*))
Sheet 3D _ Supeivised Release

Judginent j Page 5 of 7

DEFENDANT: ISMAEL GARCIA SR.
CASE NUMBER: 2:18CR00033JCC-002

SPECIAL CONDITIONS OF SUPERVISION

l. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by_the probation
office for treatment of narcotic addiction drug dependency, or substance abuse, which may include testing to determine
if defendant has reverted to the use of drugs or alcohol The defendant shall also abstain from the use of alcohol and/or
other intoxicants during the term of supervision Defendant must contribute towards the cost of any programs, to the
extent defendant is financially able to do so, as determined by the U.S. Probation Officer. ln addition to urinalysis
testing that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8) urinalysis tests
per month.

2. The defendant shall not be self-employed, nor shall the defendant be employed by friends1 relatives, associates or
persons previously known to the defendant, unless approved by the U.S. Probation Ofticer. The defendant will not
accept or begin employment without prior approval by the U.S. Probation Officer and employment shall be subject to
continuous review and verification by the U.S. Probation Office. The defendant shall not work for cash and the
defendants employment shall provide regular pay stubs with the appropriate deductions for taxes.

3. The defendant shall cooperate with and furnish financial information and statements to the lriternal Revenue Service
to determine all taxes due and owing, including interest and penalties, and shall file any past tax returns in a timely
mannei'. The defendant shall pay in full any outstanding tax liability once assessed, including interest and penalties, or
enter into an installment payment plan with Collection Division of the Intemal Revenue Service.

4. The defendant shall provide the probation officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendant's federal income tax returns If the defendant
maintains interest in any business or enterprise the defendant shall, upon request, surrender and/or make available, for
review, any and all documents and records of said business or enterprise to the probation office

5. The defendant shall maintain a single checking account in his or her name The defendant shall deposit into this account
all income, monetary gains, or other pecuniary proceeds, and make use of this account for payment of all personal
expenses This account, and all other bank accounts, must be disclosed to the probation office

6. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or obtaining a
loan without approval of the defendant's U.S. Probation Officer.

7. The defendant shall submit his or her person, property, bouse, residence storage unit, vehicle, papers, computers (as
defined in 18 U.S.C. §1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failure to submit to a
search may be grounds for revocation The defendant shall warn any other occupants that the premises may be subject
to searches pursuant to this condition

S. The defendant shall participate in the location monitoring program with Active Global Positioning Satellite technology
for a period of l l months and l day. The defendant is restricted to his/her residence at all times except for employment,
religious services, medical, legal reasons, or as otherwise approved by the location monitoring specialist The defendant
shall abide by all program requirements and must contribute towards the costs of the services, to the extent financially
able, as determined by the location monitoring specialist

A0245C (Rev. 1 l./lfi] Ainended Judgnient in a Ci'iminal Case {NOTE: ldentify Changes with Asterisks{*})
Sheet 5 j Criininal M_onetary Penalties

 

 

ludginent _ Page 6 of'."

DEFENDANT: ISMAEL GARCIA SR.
CASE NUMBER: 2:18CR00033]CC-002

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments ori Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS 33 300.00 Not applicable None None
ij The determination of restitution is deferred until . AnAmcnded Jiidgment in cr Cri`mi`na! Case (AO 245C)

will be entered after such determination

l:l The defendant must make restitution (iiicluding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution ()rdered Priority or Percentage

 

iorALs s 0.00 ' s 0.00

|j Restitution amount ordered pursuant to plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and defauli, pursuant to 18 U.S.C. § 3612(g).

\:\ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

m the interest requirement is waived for the |:l fine l:l restitution

l:l the interest requirement for the ij fine [l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for
offenses committed on or after Septeinber 13, 1994, but before April 23, 1996.

A0245C (Rev. l 11'16) Airiended .Iudginent in a Ciiininal Case (NOTE: ldentify Clianges with Asterisks(*)]
Sheet 6 _ Scliedule of Payinents

Judgment _ Page 7 ot"i'
DEFENDANT: ISMAEL GARCIA SR.
CASE NUMBER: 2118CR00033JCC-002

SCHEDULE OF PAYMENTS

Haviiig assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE ll\/ll\/IEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

Duririg the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed iii accordance with the inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment `

|:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Off`ice, and the United States Attorney‘s Of`f`ice of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonmentl All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ lnmate Financial Responsibility Pi'ogram are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (mclirdmg defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payrnents shall be applied in the following order1 (l) assessment, (2) restitution principal, (3} restitution intercst, (4) fine principal,
(5} fine interest, (6) community restitution (7) JVTA Assessinent, (8) penalties, and (9) costs, including cost of prosecution and court costs.

